RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3691-17T4

M.L.,

          Plaintiff-Respondent,

v.

P.K.T.,

     Defendant-Appellant.
______________________________

                    Submitted January 29, 2019 – Decided March 1, 2019

                    Before Judges Yannotti and Rothstadt.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Monmouth County,
                    Docket No. FV-13-1044-18.

                    Law Offices of Jef Henninger, attorneys for appellant
                    (Dominique Tonacchio, on the briefs).

                    South Jersey Legal Services, Inc., attorneys for
                    respondent (Cadence S. Hulme, on the brief).

PER CURIAM
      Defendant appeals from a final restraining order (FRO) entered on March

14, 2018, pursuant to the Prevention of Domestic Violence Act (PDVA),

N.J.S.A. 2C:25-17 to -35.1 We affirm.

      On February 20, 2018, plaintiff filed a domestic violence civil complain t

against defendant, and alleged that defendant had been harassing her.             A

municipal court judge issued a temporary restraining order (TRO) that day. On

March 14, 2018, the trial court conducted an evidentiary hearing on plaintiff's

application for a FRO.

      At the hearing, plaintiff testified that defendant had been her boyfriend.

Plaintiff stated that in September 2017, she told defendant they could not be

friends and he should not contact her. Plaintiff blocked defendant's messages

on the social media site Instagram.

      However, according to plaintiff, defendant "messaged" her on Instagram

using a different user name. Plaintiff testified that defendant sent her a naked

photograph of herself. He said she was being immature in blocking him, and

he was going to put her pictures "all over the internet." Plaintiff stated that she

"got scared" and did not know what to do. Plaintiff unblocked defendant's



1
  In this opinion, we refer to the parties and others by their initials, to protect
their identities.
                                                                           A-3691-17T4
                                        2
number and responded to his message. She told him that if he put her pictures

on the Internet, she would go to the police.

      Plaintiff testified that sometime in January or February 2018, she ran into

defendant at the gym where she worked out. She ran upstairs. She stated that

on her social media Snapchat, she was "snapping" how uncomfortable she was

being at the gym while defendant was there. At some point, plaintiff noticed

defendant was watching her "snaps" and she tried to block him from doing so.

Plaintiff stated that defendant watched her whole story on Snapchat, and she felt

"really uncomfortable."

      Plaintiff further testified that she purchased tickets to see a movie on the

evening of February 15, 2018. That evening, it was raining hard. Plaintiff stated

that she went out to her car to leave for the movie and she noticed a black car

parked in the street outside her home. The car was running and the lights were

on. Because she had forgotten her keys, plaintiff went back into the house.

      About ten minutes later, plaintiff came out of the house and noticed that

the car was still there. She thought it was "weird" because this ordinarily does

not happen on her street. Because it was raining hard, she could not see the

make of the car or who was in it. Plaintiff just saw lights coming from the

dashboard. She drove off.


                                                                          A-3691-17T4
                                        3
      Plaintiff returned home around 1:00 a.m.; however, nothing was going on

at that time. Plaintiff spoke with her neighbor the next day. Her neighbor also

saw the black car, approached it to speak with the driver, and later called police.

Plaintiff showed her neighbor defendant's photo and her neighbor said he was

one-hundred percent sure that was the person he saw sitting in the car outside

plaintiff's home.

      Plaintiff also testified that she dated defendant for about eleven months,

and then on-and-off for "a little bit." The relationship went on for about a year-

and-a-half. They broke up several times, but defendant had always been able to

contact her "under different user names." Plaintiff stated, however, that "when

it was over, it was over and [she] asked him to stop."

      Plaintiff noted that after defendant sent her the naked photo of herself, he

sent her a message indicating that he was "really drunk" at the time. She thought

defendant was not "getting it" and even though he had threatened her, she wanted

to "keep it like simple" and told him not to speak to her "ever again."

      J.M., plaintiff's neighbor, testified that on an evening in February 2018, at

around 8:00 or 9:00 p.m., he noticed a small, black car parked across the street

in front of his house. The car was running and its lights were on.




                                                                           A-3691-17T4
                                        4
      About an hour later, J.M. noticed that the car was still there, still running

with the lights on. J.M. waited another hour and then went out to the car. He

tapped on the window and asked the person in the car if he was "all right." J.M.

identified defendant as the person he saw in the car.

      J.M. testified that defendant would not look at him. He said defendant

was "just looking at his phone." J.M. asked defendant if he lived in town, but

defendant would not look at him. J.M. also asked if defendant lived on that

street, and defendant gave him what J.M. said was a dirty look. J.M. told

defendant he was going to call 9-1-1.

      J.M. called and waited outside for the State Police to arrive. About a half-

hour or forty minutes later, J.M. saw the car speed off, with the State Police

following. J.M. got into his car and drove down to the place where the Trooper

had pulled defendant over.

      The Trooper asked J.M. what was going on, and J.M. said he was the

person who called 9-1-1. J.M. told the Trooper he had been informed defendant

had been harassing his neighbor. According to J.M., the Trooper stated that

defendant had been arrested for driving under the influence.

      On cross-examination, J.M. testified that he could not identify the type of

car that was parked on the street. He just knew it was "a small black car." He


                                                                           A-3691-17T4
                                        5
also said it was pouring rain at the time. J.M. further testified that he recorded

the license plate number and gave it to the State Police. He stated that he was

"absolutely positive" defendant was the person he saw in the car.

      Defendant testified that he was not the person in the car parked in front of

plaintiff's home on the evening of February 15, 2018. He said he had never seen

J.M. before.   Defendant also denied he was arrested in February 2018, or

contacted by the State Police. Defendant stated that he read the TRO and

plaintiff's allegation was a malicious lie. He admitted, however, that about a

week before the incident on February 15, 2018, he saw plaintiff at the gym.

      Defendant testified that he saw plaintiff at the gym, but he did not go there

to see plaintiff. He stated that he goes to the gym every day after work. He

testified that on average, he would see plaintiff at the gym every two or three

weeks, and he denied that he bothered her.

      Defendant stated during the evening after he saw plaintiff at the gym, he

went on Snapchat and saw plaintiff's name pop up on his "feed with [his]

friends."   He was surprised because plaintiff previously had blocked him.

Defendant thought plaintiff had unblocked him and he was now able "to view."

Defendant viewed plaintiff's "story" and noted that she had referred to him as

"her psychotic ex-boyfriend." He claimed he did not send her any message. He


                                                                           A-3691-17T4
                                        6
also stated that he had apologized to plaintiff for sending the picture to her, and

that his apology was genuine.

      On cross-examination, defendant testified that he drives a black Honda

Civic. He stated that on February 15, 2018, he worked until 9:00 p.m. and he

was back at home by 9:30 p.m. He claimed he went "right to bed." He said he

had never been arrested, and does not drink because of certain medication that

he takes.

      Defendant's mother testified that on February 15, 2018, defendant was

residing with his grandmother. She said that evening, defendant sent her a text

message around 7:00 or 8:00 p.m. She testified that he was at work. She stated

that defendant was not arrested that night. She also stated that in September

2017, plaintiff called her and told her defendant had been threatening her. She

was surprised because she thought plaintiff loved defendant. She told defendant

not to contact plaintiff any more.

      Defendant's grandmother testified that defendant had been living with her,

and she saw him every day.           She stated that defendant sometimes works

overtime, but he is usually home by around 7:00 p.m. Because defendant had

not come in by 8:00 p.m., she sent a text message to defendant's mother, and she

apparently contacted him. Defendant's mother reported that defendant was still


                                                                           A-3691-17T4
                                          7
working. Defendant's grandmother said defendant returned home at around 9:30

p.m. and he was "dirty and tired." According to defendant's grandmother,

defendant was at home the whole night.

      After the attorneys provided summations, the judge placed an oral

decision on the record. The judge found that defendant committed an act of

harassment, as defined in N.J.S.A. 2C:33-4. The judge noted that the parties

had a dating relationship, but there were times when they were not "together"

and plaintiff blocked defendant from sending her messages.

      The judge pointed out that in September 2017, defendant indicated he was

unhappy with being blocked, and he threatened to put a naked photo of plaintiff

on the Internet. The next day, defendant sent plaintiff a text apologizing. The

judge also noted that several months later, defendant saw plaintiff at the gym,

and followed her story about seeing him on the Internet.

      The judge found that defendant's car was the black car that was parked

outside plaintiff's home for several hours during the evening of February 15,

2018. The judge noted that J.M. observed the car and identified defendant as

the person he saw in the car. The judge pointed out that J.M. was one-hundred

percent sure defendant was the person he observed. The judge found J.M.'s




                                                                       A-3691-17T4
                                      8
testimony to be credible. The judge observed that plaintiff corroborated J.M.'s

testimony.

      The judge determined that defendant's act in sitting in a car for several

hours outside plaintiff's home constituted harassment. The judge noted that in

the past, defendant threatened to post plaintiff's naked photo on the Internet. He

apologized, but later ran into her at the gym and "followed" her story on the

Internet. The judge decided that a FRO was necessary to protect plaintiff from

future acts of domestic violence. The judge entered a FRO dated March 14,

2018. This appeal followed.

      On appeal, defendant argues that plaintiff failed to present sufficient

evidence to support the judge's factual finding that he parked a car outside

plaintiff's home on February 15, 2018, or the conclusion that the incident rose

to the level of harassment under N.J.S.A. 2C:33-4. He also contends he could

not have harassed plaintiff by threatening to post her photograph online because

he was upset, intoxicated, and confused at the time. He claims he had no purpose

or intent to harass plaintiff. In addition, defendant argues that even if plaintiff

presented sufficient evidence to support a finding that he engaged in an act of

harassment, the judge erred by finding a FRO was necessary to protect plaintiff.




                                                                           A-3691-17T4
                                        9
      We will not disturb factual findings of the trial court unless they "are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice." Cesare v.

Cesare, 154 N.J. 394, 412 (1998) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins.

Co., 65 N.J. 474, 484 (1974)). Furthermore, we accord special deference to the

factual findings of the Family Part because of that court's "special jurisdiction

and expertise in family matters[.]" Id. at 413.

      In determining whether to issue an FRO, the court first must determine

whether the plaintiff has established by a preponderance of the evidence that the

defendant has committed a predicate act of domestic violence, as defined in

N.J.S.A. 2C:25-19(a). Silver v. Silver, 387 N.J. Super. 112, 125 (App. Div.

2006). The court also must determine, by considering the factors enumerated in

N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), whether a FRO is necessary "to protect the

victim from an immediate danger or to prevent further abuse." Id. at 127.

      The PDVA provides that harassment as defined in N.J.S.A. 2C:33-4 is a

predicate act of "domestic violence." N.J.S.A. 2C:25-19(a)(13). Harassment is

deemed to be a petty disorderly persons offense "if, with purpose to harass

another," the actor:

            a. Makes, or causes to be made, a communication or
            communications anonymously or at extremely

                                                                         A-3691-17T4
                                      10
             inconvenient hours, or in offensively course language,
             or any other manner likely to cause annoyance or alarm;

             b. Subjects another to striking, kicking, shoving, or
             other offensive touching, or threatens to do so; or

             c. Engages in any other course of alarming conduct or
             of repeatedly committed acts with purpose to alarm or
             seriously annoy such other person.

             [N.J.S.A. 2C:33-4(a) to -4(c).]

      "A finding of a purpose to harass may be inferred from the evidence

presented"   and   "[c]ommon     sense      and   experience   may   inform   that

determination." State v. Hoffman, 149 N.J. 564, 577 (1997). Furthermore, for

purposes of N.J.S.A. 2C:33-4(a), "annoyance means to disturb, irritate, or

bother." Id. at 579-80.

      We are convinced there is sufficient credible evidence in the record to

support the trial court's finding that defendant engaged in the harassment of

plaintiff, as defined in N.J.S.A. 2C:33-4. The record supports the judge's finding

that on the evening of February 15, 2018, defendant parked his car in the street

outside of plaintiff's home, where it remained for several hours with the engine

running and the lights on.

      As noted, J.M. identified defendant as the person who was in the car. The

judge found J.M.'s testimony to be credible, and it was corroborated by


                                                                          A-3691-17T4
                                       11
plaintiff's testimony that she saw the black car parked in the street by her

residence. We must defer to the judge's findings where, as here, "the evidence

is largely testimonial and involves questions of credibility." Cesare, 154 N.J. at

412 (quoting In re Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)).

      The record also supports the judge's determination that the incident

constituted harassment under N.J.S.A. 2C:33-4. There is sufficient credible

evidence in the record to support the judge's finding that defendant engaged in

a course of alarming conduct, and did so with the purpose to harass plaintiff.

      We are also convinced that the record supports the judge's conclusion that

a FRO was required to protect plaintiff from further acts of harassment. The

judge considered the parties' relationship, plaintiff's testimony that she wanted

to be left alone, and defendant's threat to place her photographs on the Internet.

The judge also considered defendant's admission that he ran into plaintiff at the

gym and thereafter "followed" her story about the incident at the gym on

Snapchat.

      Affirmed.




                                                                          A-3691-17T4
                                       12